     Case 3:20-cv-02338-GPC-KSC Document 7 Filed 03/16/21 PageID.100 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     LUAY LOUIS GHAREEB                       CASE NO. 20-cv-2338-GPC-KSC
11
     JAZRAWI,
12                                            ORDER:
13               Petitioner,
                                              (1) DENYING RESPONDENTS’
14 v.                                         MOTION TO DISMISS AS MOOT;
15                                            AND
   CHAD WOLF, Secretary of the
16
   United States Department of                (2) DIRECTING RESPONDENTS
17 Homeland Security; WILLIAM P.              TO FILE RETURN ON THE
18 BARR, Attorney General of the              MERITS OF THE PETITION
   United States; San Diego Field
19 Office Director, Office of Detention
20 and Removal Operations, U.S.
   Immigration and Customs
21 Enforcement Agency
22
23             Respondents.

24
25         On November 27, 2020 Petitioner Luay Louis Ghareeb Jazrawi
26   (“Petitioner”), then detained at the Otay Mesa Detention Center in the custody of
27   the U.S. Department of Homeland Security, Immigration and Customs
28   Enforcement (“ICE”), filed a petition for writ of habeas corpus pursuant to 28


                                             -1
     Case 3:20-cv-02338-GPC-KSC Document 7 Filed 03/16/21 PageID.101 Page 2 of 4




 1   U.S.C. §2241 seeking an order directing Respondents to release Petitioner from
 2   custody and enjoining Respondents from further unlawful detention of Petitioner
 3   under Zadvydas v. Davis, 533 U.S. 678 (2001). ECF No. 1. On January 6, 2021,
 4   Respondents filed a return contending that the Petition is moot because Petitioner
 5   was released from ICE custody on an order of supervision on December 11, 2020.
 6   ECF No. 6. For the reasons that follow, the Court DENIES Respondents’ request
 7   to dismiss the case as moot.
 8      I.       Legal Standard
 9            “At any stage of the proceeding a case becomes moot when ‘it no longer
10   present[s] a case or controversy under Article III, § 2 of the Constitution.’” Abdala
11   v. INS, 488 F.3d 1061, 1063 (9th Cir. 2007) (quoting Spencer v. Kemna, 523 U.S.
12   1, 7 (1998)). A case is moot when the court can no longer grant effective relief.
13   Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997),
14   as amended (Sept. 16, 1997). Federal courts cannot exercise jurisdiction over a
15   case if it is moot, but “[t]he burden of demonstrating mootness is a heavy one.”
16   West v. Sec’y of Dep't of Transp., 206 F.3d 920, 924 (9th Cir. 2000) (quoting
17   Northwest Envt’l Def. Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)).
18   Additionally, when a party voluntarily ceases the allegedly unlawful conduct, that
19   party “bears a formidable burden of showing that it is absolutely clear the allegedly
20   wrongful behavior could not reasonably be expected to recur.” Friends of the
21   Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 189
22   (2000).
23      II.      Discussion
24            Here, Petitioner seeks release from detention as well as an order enjoining
25   Respondents from unlawfully detaining Petitioner, which potentially encompasses
26   a request for prospective relief. ECF No. 1 at 6–8. Respondents filed a one-page
27   Return arguing that the Court should dismiss the Petition because it is moot due to
28   Petitioner’s placement on an order of supervision. ECF No. 6.


                                                -2
     Case 3:20-cv-02338-GPC-KSC Document 7 Filed 03/16/21 PageID.102 Page 3 of 4




 1         The Ninth Circuit has noted that in some situations, “a habeas petition does
 2   not continue to present a live controversy once the petitioner is released from
 3   [immigration] custody.” Abdala, 488 F.3d at 1064. However, more recently, the
 4   Ninth Circuit in Rodriguez v. Hayes found that a habeas petitioner’s case was not
 5   mooted by his release from immigration custody and placement on an order of
 6   supervision because his release could be revoked pursuant to the Government’s
 7   discretion and he faced other restrictions on his liberty. Rodriguez v. Hayes, 591
 8   F.3d 1105, 1117–18 (9th Cir. 2010); cf. Clark v. Martinez, 543 U.S. 371, 376 n. 3
 9   (2005) (noting that petition under Zadvydas still presented a live case or
10   controversy despite petitioner’s release on parole); Nadeem v. Crawford, 465 F.
11   App’x 659, 660 (9th Cir. 2012) (“Nadeem’s release subject to an order of
12   supervision does not render his habeas petition moot where his release may be
13   revoked at any time in the exercise of discretion, see 8 C.F.R. § 241.4(1)(2)(i), and
14   is contingent on electronic monitoring, scheduled and unscheduled meetings with a
15   detention officer, and a curfew.”).
16         It is not clear from the one-page Return and the attached Order of
17   Supervision filed by Respondents whether Respondents retain discretion to re-
18   detain Petitioner unless it becomes reasonably foreseeable that the Government
19   will be able to remove him or another lawful basis for his detention arises. See
20   Zadvydas, 533 U.S. at 699–700; Clark, 543 U.S. at 376 n.3. The Court therefore
21   cannot conclude at this stage that no effective relief could be granted on the
22   Petition. Cf. Hoang Trinh v. Homan, 333 F. Supp. 3d 984, 990 (C.D. Cal. 2018)
23   (“Because Plaintiffs may be re-detained at any time, they retain a live interest in
24   habeas relief.”); Singh v. Acting Dir. of DHS-ICE, No. 5:19-CV-02417-GW-MAA,
25   2021 WL 674122, at *2 (C.D. Cal. Feb. 19, 2021) (“Petitioner’s conditional release
26   has not rendered the Petition moot.”); Farez-Espinoza v. Napolitano, No. 08 CIV.
27   11060HB, 2009 WL 1118098, at *7 (S.D.N.Y. Apr. 27, 2009) (finding petitioner’s
28   release on revocable bond “fits comfortably within the voluntary cessation


                                              -3
     Case 3:20-cv-02338-GPC-KSC Document 7 Filed 03/16/21 PageID.103 Page 4 of 4




 1   exception to the mootness doctrine”). Further, Petitioner seeks “injunctive relief
 2   enjoining Respondents from further unlawful detention of Petitioner.” ECF No. 1
 3   at 8. Regardless of whether Petitioner can show he is entitled to such an
 4   injunction, his request for prospective relief preventing Respondents from
 5   detaining him unlawfully in the future cannot be mooted by his present release on
 6   an order of supervision.
 7         Accordingly, the Court finds that Respondents have failed to carry their
 8   burden of showing that the Petition is moot.
 9      III.    Conclusion
10         The Court therefore DENIES Respondents’ motion to dismiss the Petition
11   as moot.
12         In light of the Court’s finding that Respondents have failed to show the
13   Petition is moot, the Court ORDERS that Respondents file a Supplemental Return
14   responding to the merits of the Petition. Respondents shall file their Supplemental
15   Return on or before April 16, 2021. Petitioner may file a Traverse or Reply on or
16   before May 14, 2021.
17         IT IS SO ORDERED.
18
19   Dated: March 15, 2021
20
21
22
23
24
25
26
27
28


                                              -4
